Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 4/20/2022 have been entered and fully considered.  Claims 1, 4, 9, 12, 17, 19 and 20 are amended, claims 2, 10 and 18 are canceled, and claims 1, 3-9, 11-17, 19 and 20 are currently pending.
Applicant's amendment with respect to claims 1, 4, 9, 12 and 17, 19 and 20 have been fully considered, therefore claim objections have been withdrawn.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-9, 11-17, 19 and 20 have been fully considered but are not persuasive.
Applicant argues with respect to independent claims 1, 9 and 17 (and their respective dependent claims), that the previously cited references failed to disclose or suggest wherein a width of the generated line is scalable relative to a determined percentage of 5G utilized traffic in the 5G communication system.
Examiner respectfully disagrees.  Jeon teaches a base station (e.g. NG-RAN) may keep a 5GC-NG-RAN connection (both C/U-planes) for the wireless device, and establishment of 5GC-NG-RAN connection (both C/U-planes) for the wireless device (Paragraph 0207).  Further, Jeon teaches deploying some complementary access utilizing unlicensed spectrum to meet the traffic growth. This is exemplified by the large number of operator-deployed Wi-Fi networks and the 3GPP standardization of interworking solutions with Wi-Fi, e.g., LTE/WLAN interworking. This interest indicates that unlicensed spectrum, when present, can be an effective complement to licensed spectrum for cellular operators to help addressing the traffic explosion in some scenarios, such as hotspot areas. For example, in a legacy system (e.g., LTE), licensed assisted access (LAA) and/or new radio on unlicensed band(s) (NR-U) may offer an alternative for operators to make use of unlicensed spectrum while managing one radio network, thus offering new possibilities for optimizing the network's efficiency (Paragraph 0377).  In addition, Vanek teaches heat map for bandwidth utilization for the wireless network (Figure 3 and Paragraphs 0051 and 0052).  Vanek further teaches he BH excess traffic demand may be proportionally spread over the user density distribution map per map bin. Within each cell's best serving area, the cell level value of the BH excess traffic demand may be spread or distributed over the initial user density map, so that within each cell's serving area the new distribution of cell level BH excess traffic demand follows the density distribution of the initial user density map. This map may create a composite BH excess traffic demand map for the best server areas with excess traffic demand for the entire analysis region. The best server area may indicate a location within the assessed area in which adding an access point would render the best ROI (Paragraph 0054).  Therefore, the combination of Jeon and Vanek teaches wherein a width of the generated line is scalable relative to a determined percentage of 5G utilized traffic in the 5G communication system, as disclosed in independent claims 1, 9 and 17 (and their respective dependent claims).

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:  
Claims 1, 9 and 17 recite PCell and PSell, examiner suggest include the full spelling of these abbreviations.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2020/0107369 A1), hereinafter Jeon, in view of Vanek et al. (US 2020/0213864 A1), hereinafter Vanek. 

Regarding claim 1, Jeon teaches a computer system for analyzing performance of a 5G communication network for determining 4G traffic offload characteristics (Figure 1), comprising: 
a memory configured to store instructions (Paragraphs 0202 and 00221; nodes in wireless network may comprise one or more memory storing instructions, wherein the memory may be a non-transitory memory); 
a processor disposed in communication with said memory (Paragraphs 0202 and 0221; nodes in wireless network may comprise one or more processors for executing program code instructions stored in memory), wherein said processor upon execution of the instructions is configured to: 
determine relative spectrum efficiency for data downlinks and uplinks in the 5G communication network [according to applicant's specification, spectrum efficiency may be determined based on bandwidth and data volume] (Paragraphs 0391 and 0399; to determine BWP bandwidth utilization efficiency, adjust the BWP bandwidth based on data volume to be transmitted.  Paragraphs 0252, 0281 and 0391; downlink and uplink in 5G network); 
determine values for pairs of 4G LTE primary cells and 5G NR primary cells in the 5G communication network (Paragraphs 0281 and 0391; 5G NR PSCell primary secondary cell and LTE PCell primary cell);
depicting a connection between a LTE PCell to a 5G NR PScell in the 5G communication system (Paragraphs 0281 and 0391; 5G NR PSCell primary secondary cell and LTE PCell primary cell).
Jeon may not specifically teach generate a heatmap utilizing the determined values for depicting 4G traffic offload characteristics in the 5G communication network; and cause the generated heatmap to be displayed on a user device; wherein the generated heatmap includes a generated line wherein a width of the generated line is scalable relative to a determined percentage of 5G utilized traffic.  In an analogous art, Vanek teaches generate a heatmap utilizing the determined values for depicting 4G traffic offload characteristics in the 5G communication network (Figure 3 and Paragraphs 0051 and 0052; heat map for bandwidth utilization for the wireless network); and cause the generated heatmap to be displayed on a user device (Figure 3 and Paragraph 0052; the heat map is displayed); wherein the generated heatmap includes a generated line wherein a width of the generated line is scalable relative to a determined percentage of 5G utilized traffic (Figure 3 and Paragraphs 0051 and 0052; heat map for bandwidth utilization for the wireless network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jeon and Vanek because it would prevent neglecting additional factors that may influence the ROI when deploying small cells, WLAN routers, or DAS (Vanek, Paragraph 0004).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jeon and Vanek because it would prevent neglecting additional factors that may influence the ROI when deploying small cells, WLAN routers, or DAS (Vanek, Paragraph 0004).

Regarding claims 9 and 17, claims 9 and 17 recite similar features as claim 1, therefore are rejected for at least the same reason as discussed above regarding claim 1.

Regarding claims 3, 11 and 19, the combination of Jeon and Vanek teaches all of the limitations of claims 1, 9 and 17, as described above.  Further, Jeon teaches wherein the relative spectrum efficiency is determined using the calculation: (5G data volume/5G bandwidth)/(4G data volume/4G bandwidth) (Paragraph 0399; BWP utilization efficiency may be determined based on bandwidth of subband and data volume to be transmitted).  

Regarding claims 4, 12 and 20, the combination of Jeon and Vanek teaches all of the limitations of claims 1, 9 and 17, as described above.  Further, Jeon teaches wherein the determined values for pairs of 4G LTE primary cells and 5G NR primary cells is determined for the 5G communication network (Paragraphs 0281 and 0391; 5G NR PSCell primary secondary cell and LTE PCell primary cell) utilizing both 5G NSA and SA operational modes (Paragraphs 0378 and 0390; 5G NR cell may be operated as non-standalone with anchor cell in licensed band such as LTE, or standalone without an anchor cell). 

Regarding claims 5 and 13, the combination of Jeon and Vanek teaches all of the limitations of claims 1 and 9, as described above.  Further, Vanek teaches wherein the processor is further configured to generate a scatter plot (Figure 3; scatter plot) depicting a percentage of traffic in 5G relative to total 5G data volume in the 5G communication network (Figure 3, Paragraphs 0046 and 0052; a KPI may be an hourly percentage of the physical radio bearer (PRB) utilization of the Physical Downlink Shared Channel (PDSCH). The PRB utilization may represent an amount of the available spectrum used within an area. An additional example of a KPI may include an hourly aggregated total of the data volume transmitted over an air interface).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Jeon and Vanek because it would prevent neglecting additional factors that may influence the ROI when deploying small cells, WLAN routers, or DAS (Vanek, Paragraph 0004).

Regarding claims 6 and 14, the combination of Jeon and Vanek teaches all of the limitations of claims 1 and 9, as described above.  Further, Jeon teaches wherein the processor is further configured to determine a data volume transmitted in the 5G communication network in a Radio Resource Control (RRC) connection (Paragraphs 0203, 0210 and 0399; 5G NR RRC connection and data volume) utilizing captured network trace data (Paragraphs 0391 and 0399; to determine BWP bandwidth utilization efficiency, adjust the BWP bandwidth based on data volume to be transmitted).

Regarding claims 7 and 15, the combination of Jeon and Vanek teaches all of the limitations of claims 6 and 14, as described above.  Further, Jeon teaches wherein the captured network trace data is aggregated for determining efficiency for network 4G and 5G cells in the 5G communication network (Paragraphs 0391 and 0399; to determine BWP bandwidth utilization efficiency, adjust the BWP bandwidth based on data volume to be transmitted).

Regarding claims 8 and 16, the combination of Jeon and Vanek teaches all of the limitations of claims 6 and 14, as described above.  Further, Jeon teaches wherein each utilized RRC connection (Paragraphs 0210, 0391 and 0399; to determine BWP bandwidth utilization efficiency, adjust the BWP bandwidth based on 5G NR RRC connection and data volume) and handover fragmentation for determining the transmitted data volume are geolocated (Paragraphs 0203; RRC handover in an area).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647